Not for Publication in West's Federal Reporter

          United States Court of Appeals
                      For the First Circuit

No. 10-2046

                           THOMAS GRASSIA,

                       Plaintiff, Appellant,

                                    v.

     DETECTIVE THEODORE L. PIERS, Individually and as a Police
 Officer of the Town of Framingham; DETECTIVE WILLIAM F. DELANEY,
  individually and as a Police Officer of the Town of Framingham;
JOHN DOE, Supervisor, individually and as a Police Officer of the
              Town of Framingham; TOWN OF FRAMINGHAM,

                      Defendants, Appellees.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                FOR THE DISTRICT OF MASSACHUSETTS

         [Hon. Nathaniel M. Gorton, U.S. District Judge]


                                 Before

                        Lynch, Chief Judge,

               Boudin and Howard, Circuit Judges.


     Lizabel M. Negron-Vargas on brief for appellant.
     Leonard H. Kesten, Deidre Brennan Regan and Brody, Hardoon,
Perkins & Kesten, LLP on brief for appellants.


                             June 24, 2011
           Per Curiam.   Plaintiff-appellant Thomas Grassia brought

this action against Theodore Piers and William Delaney, detectives

in Framingham, Massachusetts ("Town"), their "John Doe" supervisor

and the Town itself, contending that he had been arrested and

prosecuted without probable cause.        The district court granted the

defendants'   motion   for   summary      judgment    based   on   qualified

immunity, finding no supported claims of constitutional or state

law violations.    We affirm.

           The case arises out of an ill-fated romance between

Grassia and Maureen Crocker.        For two years following Crocker's

break-up   with   Grassia,   she   was    allegedly   victimized    both   by

threatening vandalism to her home and car and by inappropriate

overtures from Grassia in a vain attempt to continue some semblance

of a relationship with her.        Crocker hired a lawyer to help keep

Grassia -- also a lawyer -- at bay and reported the vandalism to

the Town's police department.      Piers was the detective assigned to

her case, and he spent more than eighteen months tracking Crocker's

reports of both anonymous harassment and known contact by Grassia.

While the evidence was circumstantial, based on the coincidental

timing of events Crocker suspected that Grassia was to blame for

the intimidation she was enduring.            She obtained a temporary

restraining order against him, although two subsequent attempts

were denied. The anonymous threats and vandalism culminated in the

summer of 2004 when a brick was thrown through Crocker's office


                                    -2-
window and a firebomb was placed in the driveway just beneath that

window.

           Throughout this time period, Grassia developed a strange

relationship with the police.      He suggested early on that they

consider   charging   Crocker   with    making    false   reports.   When

questioned about his relationship with Crocker, Grassia said that

he knew her only casually and denied any involvement with her, but

he later admitted that he had lied and, in fact, had a "domestic

situation" with her.    He sought information from the police about

Crocker, regularly reported her activities to them and complained

that she had ruined his life, but he never reported that Crocker

had harmed or threatened to harm him.            Yet, in a final, ironic

twist, Grassia obtained a restraining order against Crocker from

the district court in Natick -- not Framingham -- based on his fear

of "imminent serious physical harm" from her.         He arranged for the

Framingham police to effect service on Crocker.

           After being served and on the advice of law enforcement

officials, Crocker fled to her parents' home in Connecticut.

Grassia, claiming that he did not know that process had been

served, yet choosing not to verify with the police whether it had

been, decided to make additional arrangements for Crocker to be

served.    He tracked her down in Connecticut and arranged for a

local officer to serve her again there. Crocker, scared by Grassia

having found her, contacted Piers.      Piers consulted with other law


                                  -3-
enforcement officials and concluded that probable cause existed to

arrest Grassia for witness intimidation, Mass. Gen. Laws Ann. ch.

268,   §   13B   (West    2008)   (prohibiting   the       willful    attempt    to

interfere      with   a   criminal     investigation     either      directly    or

indirectly       by   bribing     or   intimidating    a     person     providing

information) and for criminal harassment, id. ch. 265, § 43A

(prohibiting willful, malicious conduct intended to seriously alarm

a   specific     person    that    objectively   would      cause     substantial

emotional distress).        Piers filed an application for a complaint

and an arrest warrant with the assistant clerk-magistrate of the

Framingham District Court, in which he stated that Grassia "did on

diverse dates between February 2003 and August 12, 2004 intimidate

or otherwise interfere with a witness, . . . did willfully and

maliciously engage in a series of acts over a period of time

directed toward the victim," which created "an imminent threat of

the commission of a crime by the defendant."               The warrant issued,

and Grassia was arrested.

            Grassia succeeded in having the charges dismissed:                  the

state district court dismissed the felony witness intimidation

charge without prejudice for lack of jurisdiction, and, after a

hearing, a state magistrate concluded "[i]nsufficient evidence

presented -- no probable cause found" and dismissed the misdemeanor

harassment charge.        Grassia then brought this action claiming that

the arrest and subsequent prosecution were accomplished without


                                        -4-
probable cause or due process, in violation of his Fourth, Fifth

and Fourteenth Amendment rights as well as several state laws.                  In

due course, the defendants successfully moved for summary judgment

on the ground that there was probable cause to arrest and prosecute

Grassia,    which   both     entitled    Piers   and    Delaney   to     qualified

immunity and eliminated any basis for the municipal liability and

multiple state law claims.

            On appeal, Grassia argues that the district court erred

in entering summary judgment because the arrest warrant allegedly

was based on untrustworthy information from Piers.                 He contends

that   if   the   district    court     had   applied   the   summary    judgment

standard correctly and construed the evidence in his favor as it

was required to do, it would have recognized a genuine dispute of

material fact about whether Piers had fabricated the evidence

proffered in his affidavit.

            Grassia has failed to support his position by proffering

evidence that casts doubt on the veracity or reliability of the

lengthy, detailed police log on which Piers relied in applying for

the warrant.      See Acosta v. Ames Dept. Stores, Inc., 386 F.3d 5, 8

(1st Cir. 2004) (citing Anderson v. Liberty Lobby, Inc., 477 U.S.
242,   247-48     (1986)).      His     objection      admitted   most    of   the

defendants' statement of uncontested facts, and the few challenges

Grassia has asserted are conclusory and fail to create the genuine

issue of material fact needed to overcome summary judgment.                    See


                                        -5-
Anderson, 477 U.S. at 248-49 (explaining that Rule 56(e) prohibits

"mere allegations or denials" and requires "specific facts showing

there is a genuine issue for trial"); see also Martínez-Rodríguez

v. Guevara, 597 F.3d 414, 419 (1st Cir. 2010) (requiring party who

bears the burden of proof at trial to "present definite, competent

evidence    to   rebut   the   motion"   (internal      quotation   omitted));

Acosta, 386 F.3d at 8-9 (explaining how competing inferences can

still be resolved on summary judgment when the underlying facts are

not disputed and opposing party's proffer was merely colorable).

            Grassia builds his entire lack of probable cause argument

on two isolated incidents -- the service of process in Connecticut

and the videotaping of a car that resembled his -- which he says,

when construed in his favor, demonstrate that there was no good-

faith basis to believe that he was about to commit either witness

intimidation or criminal harassment.            Plucking two single events

out of nearly two years of malicious destruction of property

reports by Crocker and investigative work by Piers and Delaney,

however, reflects a severe misapprehension of the law governing

probable cause. See Illinois v. Gates, 462 U.S. 213, 230-31 (1983)

(deciding    probable     cause    based   on     the    "totality    of   the

circumstances" considering the veracity and reliability of all

known information).        Probable cause assesses "the factual and

practical considerations of everyday life on which reasonable and

prudent men, not legal technicians, act," id. at 231 (quoting


                                     -6-
Brinegar v. United States, 338 U.S. 160, 175 (1949)), to see

whether a reasonable ground exists for believing a particular

person to be seized is guilty.      Maryland v. Pringle, 540 U.S. 366,

370 (2003) (explaining probable cause protects "citizens from rash

and . . . unfounded charges of crime" while giving "fair leeway for

enforcing the law" (quoting Brinegar, 338 U.S. at 176)); see also

Acosta, 386 F.3d at 8-9;     United States v. Brunette, 256 F.3d 14,

16 (1st Cir. 2001).    We review a probable cause finding by looking

at the events leading up to the arrest to determine whether an

objectively reasonable police officer would believe it was likely

a crime had been or was about to be committed.         See Pringle, 540
U.S. at 370; Acosta, 386 F.3d at 9.

          Perhaps     recognizing   that   the   warrant   served   as   an

imprimatur on the existence of probable cause, see United States v.

Leon, 468 U.S. 897, 913-14 (1984) (weighing heavily the detached

scrutiny of a neutral magistrate)1, Grassia's principal claim is

that Piers framed him by concealing the "crucial fact" that the

threatening contact that prompted the charges and arrest warrant

was the legitimate service of process in Connecticut.               After


     1
     The warrant provides substantial evidence of probable cause
because it was based on a two-page summary of the police log, plus
a thirteen page police report that included more than seventy
incidents over the span of eighteen months, and it was reviewed by
two neutral and detached court officers. See Gates, 462 U.S. at
236-37 n.10 (upholding warrant when all the circumstances set forth
in the affidavit show a "fair probability" of criminal activity);
cf. Brunette, 256 F.3d at 18 (declining to find probable cause on
bare legal conclusions restating the elements of the crime).

                                    -7-
summarizing the police log, the warrant application concluded:

            On August 13, 2004[,] Detective Piers received
            information that defendant has obtained the
            out of state whereabouts of the victim, where
            she had fled for her safety.     Defendant did
            cause contact to be made after learning the
            whereabouts of the victim.

Grassia argues that Piers fabricated evidence in his warrant

application because he omitted that Grassia did not know that

service had been completed, that Grassia's contact was legal, and

that the contact in Connecticut was outside the jurisdiction of the

Framingham district court.

            Had service in Connecticut occurred in the vacuum Grassia

suggests, Piers may have understood it to have been a good-faith

effort by Grassia to comport with the law; but even when viewed as

an isolated event, Piers knew that Crocker was frightened by

Grassia having found her in another state where she had fled to

escape him, and Piers knew that the Town had told Grassia that it

would effect service, and already had done so.               See Forest v.

Pawtucket Police Dept., 377 F.3d 52, 57 (1st Cir. 2004) (allowing

police to rely on a credible complaint by a victim to find probable

cause).    Additionally, in his deposition Piers testified that it

was irrelevant to him whether or not Grassia knew that Crocker had

been served, because a victim, who theoretically is afraid of the

person    against   whom   a   restraining    order   has   been   obtained,

typically wants to avoid contact with that person and, therefore,

would not attempt to effect service.         The fact that Grassia sought

                                    -8-
Crocker out led Piers to conclude that he was attempting to

intimidate her, not protect himself.             See United States v. Ramos,

629 F.3d 60, 66 (1st Cir. 2010) (considering police officer's

subjective inferences that reflect his experience and expertise in

evaluating probable cause determination).

           Grassia also contends that it was purely speculative to

assume that he was at the gas station from where three harassing

phone calls were made simply because a car that resembled his was

captured on surveillance film.        That film was probative, however,

because the undisputed record showed that Grassia owned an almost

unique automobile, one of only sixteen such cars in the entire

state of Massachusetts. Grassia argues that had the district court

properly construed the evidence in his favor, it would have found

that the car on the video could have belonged to anyone, and so its

location could not have provided any probable cause for the charged

crimes.   Whether an inference could have been drawn that someone

else owned the car, however, was irrelevant to the probable cause

determination,     which   depended    on   what     the    facts       in    context

objectively suggested about the likelihood of criminal activity.

See Acosta, 386 F.3d at 9 (discounting competing inferences where

the   undisputed   facts   objectively      gave     rise      to   a   reasonable

suspicion).   In the context of the ongoing investigation, it was

objectively   reasonable    for   Piers     to    view   the    video        image   as

suggesting that Grassia made the phone calls from the filling


                                      -9-
station.     See id.; see also Ramos, 629 F.3d at 65-66 (explaining

how an individual circumstance might be innocently explained but

when    combined     with    other   circumstances     can    give   rise   to    a

reasonable suspicion).

             These two incidents objectively support a reasonable

belief that Grassia was attempting to harass or intimidate Crocker.

See Mass. Gen. Laws Ann. ch. 265, § 43A; id. ch. 268, § 13B.

Nothing about either incident supports Grassia's bald allegations

that   Piers   was    recklessly     disregarding    the     truth   or   that   he

otherwise seriously doubted the facts outlined in his affidavit.

See Martínez-Rodríguez, 597 F.3d at 420 (citing cases for the

proposition that a warrant based on a false affidavit violates the

Fourth Amendment).          When these events are put into context -- the

pattern of Grassia's unusual and erratic behavior, both towards

Crocker and the police, and the multiple malicious destruction of

property reports filed by Crocker -- the existence of probable

cause is obvious. See id. at 421 (affirming probable cause finding

based on investigation); Pringle, 540 U.S. at 370-71 (emphasizing

that probable cause is a fluid concept that assesses probabilities

in particular factual contexts); Estrada v. Rhode Island, 594 F.3d
56,    65   (1st   Cir.   2010)   (allowing   police    to    draw   from   their

experience and training in assessing probable cause).

             The facts that Piers knew and understood when he applied

for the arrest warrant only needed to convey that "the charges


                                      -10-
[were] not capricious and [were] sufficiently supported to justify

bringing into play the further steps of the criminal process."

Gates, 462 U.S. at 231 n.6 (quoting Jaben v. United States, 381
U.S. 214, 224-25 (1965) (emphasis omitted)).       This reasonable,

practical approach to a finding of probable cause has long been the

standard, and it was readily met here.      See id. at 235 (citing

Locke v. United States, 7 Cranch. 339, 348 (1813), and Brinegar,
338 U.S. at 173).

            Because the finding of probable cause was justified, the

arrest and prosecution based on that probable cause violated

neither the Constitution nor state law, entitling the individual

defendants to qualified immunity. See Martínez Rodríguez, 597 F.3d

at 419 (citing Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982)).

And, absent any misconduct by Piers or Delaney, the claims against

the Town for direct supervisory liability under § 1983 and for

vicarious liability under Massachusetts law, based on the police

department's training and investigation of Piers and Delaney, also

dissolve.    See Kennedy v. Town of Billerica, 617 F.3d 520, 531-32

(1st Cir. 2010) (citing Monell v. Dep't of Soc. Servs., 436 U.S.
658, 691 (1978)); see also Mass. Gen. Laws Ann. ch. 258, § 2.   The

judgment of the district court is affirmed.




                                -11-